Exhibit 10.2 Execution Copy DEBT TERMINATION AGREEMENT REGARDING DEBT OBLIGATION, GAMING DEVELOPMENT AND MANAGEMENT AGREEMENTS Between SHINGLE SPRINGS TRIBAL GAMING AUTHORITY an instrumentality of the Shingle Springs Band of Miwok Indians, and LAKES KAR-SHINGLE SPRINGS, LLC a Delaware limited liability company and joined by SHINGLE SPRINGS BAND OF MIWOK INDIANS a federally recognized Indian tribe and LAKES ENTERTAINMENT, INC. , a Minnesota corporation dated July 12, 2013 DEBT TERMINATION AGREEMENT THIS DEBT TERMINATION AGREEMENT (this “Termination Agreement”) is entered into as of this 12 TH day of July, 2013, among the Shingle Springs Tribal Gaming Authority (hereinafter referred to as “Authority”), an instrumentality of the Shingle Springs Band of Miwok Indians, a federally-recognized Indian tribe (hereinafter referred to as “Tribe”), authorized by Tribal Resolution 2004-18 and its related ordinance, as amended, to exercise the Tribe’s proprietary rights and powers in connection with a gaming facility developed on behalf of the Tribe by the Authority, and Lakes KAR-Shingle Springs, LLC, a Delaware limited liability company (hereinafter referred to as “LKAR”), and joined by the Tribe and Lakes Entertainment, Inc., a Minnesota corporation (“Lakes,” and, together with the Authority, the Tribe, and LKAR, collectively, the “Parties” and each, a ”Party”). RECITALS A. The Tribe is a federally recognized Indian tribe eligible for the special programs and services provided by the United States because of its status as a sovereign tribal entity and it is thus recognized as possessing powers of self-government. B. In compliance with the Indian Gaming Regulatory Act of 1988, P.L. 100-497, 25 U.S.C. §§2701 et seq . as it may from time to time be amended (“IGRA”), the Tribe’s governing body, its Tribal Council, enacted an ordinance regulating the operation of gaming activities on Tribal Lands, creating the Shingle Springs Tribal Gaming Commission (the “Tribal Gaming Commission”), and authorizing Class II Gaming and Class III Gaming on its Indian lands subject to the provisions of the Tribal Gaming Ordinance and the Tribe’s Compact with the State of California. C. The Tribe is committed to the use of gaming activities to provide employment and address the social, economic, education, and health needs of its members; to increase the revenues of the Tribe; and to enhance the Tribe’s economic self-sufficiency and self-determination. D. The Tribe retained the services of LKAR to act as a lender, developer and manager with knowledge and experience in the gaming industry, in order for the Tribe to secure financing, develop, manage and operate a Class II Gaming and Class III Gaming facility and related resort facilities located on its Indian lands in accordance with the IGRA. E. To assist with the financing, development, management and operations of its gaming facility and enterprise now known as the Red Hawk Casino, the Tribe and LKAR entered into the First Amended and Restated Memorandum of Agreement Regarding Gaming Development and Management Agreement dated October 13, 2003, as amended by an Amendment dated June 16, 2004 and approved by the Chairman of the National Indian Gaming Commission (“NIGC”) on July 19, 2004 and as further amended by a Second Amendment dated January 23, 2007 approved by the NIGC on March 20, 2007, and a Third Amendment dated as of May 17, 2007 approved by the NIGC on June 8, 2007, and with respect to which the Authority and LKAR agreed as to certain interpretive matters in a letter (the “MOU”) dated March 14, 2011 (hereinafter, as so amended and as interpreted in light of the MOU, collectively referenced as the “Management Agreement”) and other Transaction Documents (as referred to and defined in the Management Agreement) in connection with the Red Hawk Casino. F. On April 21, 2007, the Tribal Council activated the Authority, previously established by Tribal Resolution 2004-18 as an instrumentality of the Tribe, by appointing the Management Board of the Authority, and delegated the governmental and proprietary powers and rights of the Tribe over the development, construction, operation, promotion and financing of Red Hawk Casino, as described in Section 1 of Ordinance 2004-18, as amended, to the Authority. 1 G. The Tribe and the Parties executed an Assignment and Assumption Agreement dated as of April 20, 2007 (the “Assumption Agreement”) by which, in connection with the Authority’s activation, the Tribe assigned to the Authority, and the Authority assumed, the Tribe’s rights and responsibilities under the Management Agreement and other Transaction Documents. H. LKAR has provided financing pursuant to an Interim Promissory Note of the Tribe dated January 23, 2007 in the original maximum principal amount of $60,000,000 (such note, as assumed by the Authority pursuant to the Assumption Agreement, the “Development Note,” otherwise referred to as the Interim Promissory Note in the Management Agreement) and has, since March 2011, unilaterally deferred receipt of principal payments due thereon pursuant to the MOU. I. The Authority now desires to arrange for the prepayment and satisfaction of its obligations under the Development Note by making a single payment of $57,100,000 to LKAR. J. LKAR is willing to accept such a prepayment as a compromise settlement of such obligations, provided that all approvals necessary for LKAR to retain such payment are obtained. Following receipt of such prepayment, LKAR desires to be relieved of any further obligations under the Management Agreement with respect to the management, operation and maintenance of Red Hawk Casino gaming operations, any related hotel/resort operations and other business activities associated with Red Hawk Casino or any expansion of the foregoing. K.The Parties wish to enter into this Agreement for the purpose of providing for such prepayment. Following LKAR’s receipt thereof, the Parties further desire that the management relationship with respect to the Red Hawk Casino be severed. L. The Tribe and the Authority have notified Lakes and LKAR that the Tribe and the Authority may have certain claims against Lakes and LKAR relating to the facts, events and circumstances that are subject of the Flooring Litigation (as hereinafter defined), and Lakes and LKAR have notified the Tribe and the Authority that Lakes and LKAR have certain claims against the Tribe and the Authority for breach of the Management Agreement arising out of their failure to pay defense costs arising out of the Flooring Litigation. M.The Parties intend that the compromise settlement of the debt obligations and the severing of such management relationship shall entail terminating all prior understandings, contracts and agreements between and among the Parties and their officers, employees, contractors and affiliates, except as provided for herein, and settling and resolving for all time and all purposes all known or unknown, direct or indirect, claims, causes of action, business disputes and other disagreements of, between or among the Parties arising from any dealings or relationships of, between or among the Parties, including without limitation those with respect to the Flooring Litigation, whether arising under the Transaction Documents (including without limitation the Development Note and the Management Agreement) or otherwise. N.The Parties intend that the severing of such management relationship shall be subject to (i) obtaining amendments or other consents or approvals necessary to permit the Authority to make and LKAR to receive and retain the prepayment and to permit the other transactions contemplated herein, (ii) LKAR’s receipt of the prepayment, and (iii) the satisfaction or waiver of other conditions precedent set forth herein. 2 O.Any dispute regarding this Termination Agreement is to be subject to the dispute resolution and governing law provisions contained in the Limited Waiver of Sovereign Immunity Addendum attached as Exhibit 1 hereto. NOW, THEREFORE, for and in consideration of the premises, the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the Parties hereto, intending to be legally bound hereby, do hereby covenant and agree as follows: 1.
